IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

PATRICK O'KEEFE, SR.,                  NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-1232

DEUTSCHE BANK NATIONAL
TRUST COMPANY ETC.,

      Appellee.


_____________________________/

Opinion filed December 8, 2016.

An appeal from the Circuit Court for Levy County.
Stanley H. Griffis, Judge.

Neil F. Garfield, Patrick B. Giunta, for Appellant.

Thomas H. Loffredo, Katherine M. Joffe, for Appellee.




PER CURIAM.

      AFFIRMED.

MAKAR, JAY, and M.K. THOMAS, JJ., CONCUR.